Order entered October 7, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00355-CR

                       OSCAR EDGARDO FERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76143-X

                                          ORDER
       We GRANT appellant’s October 5, 2016 second motion to extend time to file his brief and

ORDER the brief filed no later than November 7, 2016.




                                                     /s/   ADA BROWN
                                                           JUSTICE